Case 2:19-cv-02099-TLP-cgc Document 1-1 Filed 02/08/19 Page 1 of 10   PageID 6




              Exhibit A
9
    Case 2:19-cv-02099-TLP-cgc Document 1-1 Filed 02/08/19 Page 2 of 10                       PageID 7



                            IN THE CIRCUIT COURT OF TENNESSEE
                  FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS



    NAKINJI LEWIS,
                               Q [L E' pj\
           Plaintiff,
                                SEP \ h 2018 \Jj
    vs.                   CIRCE!      ' '     Serk               No.
                                               _D.C.             JURY DEMANDED
                          BY.


    WILLIE LEE WILLIS and
                                                                       O'vjjj:
    BROWN TRUCKING COMPANY,

           Defendants.



                                             COMPLAINT



    TO THE HONORABLE JUDGES OF THE CIRCUIT COURT:

           Plaintiff, Nakinji Lewis files this Complaint against Defendants, Willie Lee Willis and


    Brown Trucking Company and in support show as follows:
                                                     I.


                                                PARTIES


           1.       Plaintiff, Nakinji Lewis is before the Court to recover for significant


    personal injuries sustained as a result of an automobile collision caused by the negligence of


    Defendants, Willie Lee Willis, and Brown Trucking Company.


           2.      Plaintiff, Nakinji Lews is a resident of Memphis, Shelby County, Tennessee.



           3.      Defendant, Willie Lee Willis is a resident of Hernando, Desoto County, Mississippi


     and can be served with process at his residence, 4285 Chamberlin Oaks Drive, Hernando,


     Mississippi 38632.



                                                      1
9
     Case 2:19-cv-02099-TLP-cgc Document 1-1 Filed 02/08/19 Page 3 of 10                          PageID 8



                 4.      Upon information and belief, Defendant, Brow
                                                                      n Trucking Company, is a foreign

      corporation registered to do business in the
                                                   State of Tennessee, and can be served with
                                                                                              process by
                                              r
      serving its registered agent, Corporation
                                                Service Company, 2908 Poston Avenue,
                                                                                     Nashville,

      Tennessee 37203-1312.


                 5.     Plaintiffs cause of action arises in tort as a
                                                                       result of personal injuries and damages

      incurred during an automobile collision that
                                                   occurred in Shelby County, Tennessee, on
                                                                                            or about

      September 15, 2017.


                                                           II.


                                        JURISDICTION AND VENUE

             6.        This Court has jurisdiction over this action pursu
                                                                         ant to inter alia. Tenn. Code Ann. §

     16-10-101.


            7.         Venue is proper in this Court pursuant to inter
                                                                       alia. Tenn. Code Arm. § 20-4-101,

     because all or part of this cause of action
                                                 arose within Shelby County, Tennessee.


                                                       III.


                                                     FACTS

            8.        On or about September 15, 2017 at approximat
                                                                   ely 10:31 a.m., Plaintiff, Nakinji

    Lewis was operating a 2004 Toyota Corolla
                                              traveling westbound on Interstate 40 near
                                                                                        Sycamore

    View in Memphis, Shelby County, Tennessee.


           9.         At the same time and date as above, Defendant,
                                                                     Willie Lee Willis was operating a

    2015 Semi Truck Tractor traveling westbound
                                                on Interstate 40 in Memphis, Shelby County,

    Tennessee.


           10.        Defendant, Willie Lee Willis failed to main
                                                                  tain a safe lookout when he




                                                       2
*

     Case 2:19-cv-02099-TLP-cgc Document 1-1 Filed 02/08/19 Page 4 of 10                              PageID 9



       forcefully struck Plaintiffs vehicle, thereby causi
                                                           ng severe arid significant personal injuries to

      the Plaintiff.


                 11.    Upon information and belief, at all times relev
                                                                        ant to this action, Defendant,

      Willie Lee Willis was an agent and employee
                                                  of Defendant, Brown Trucking Company and
                                                                                           was

      operating the vehicle in the scope of his empl
                                                     oyment with express and or implied conse
                                                                                              nt and in

      the furtherance of business for Defendant, Brow
                                                     n Trucking Company.



                                                               IV.
                                                     NEGLIGENCE

             12.            At all times relevant to this action, Defendant
                                                                            Willie Lee Willis owed a duty of

     care to Plaintiff to operate his vehicle in a reaso
                                                         nable and prudent manner, exercising a

     reasonable degree of care and caution under
                                                 the circumstances.

             13.        Defendant was guilty of the following acts
                                                                   of common law negligence:

                        a.         Failing to operate the vehicle he was driving
                                                                                 with a degree of care and

     caution required of a reasonable and prudent
                                                  person under similar circumstances;

                        b.        Failing to maintain proper control of the vehic
                                                                                  le he was driving under the

    existing circumstances;


                       c.         Failing to maintain a proper lookout;


                       d.         Failing to exercise reasonable degree of care
                                                                                to avoid a collision with the

    vehicle driven by Plaintiff; and


                       e.        Failing to exercise a reasonable degree of care
                                                                                 to stop, slow or turn his

    vehicle in a manner to avoid the collision.


           14.         In addition and in the alternative, upon inform
                                                                       ation and belief, Defendant Willis



                                                           3
Case 2:19-cv-02099-TLP-cgc Document 1-1 Filed 02/08/19 Page 5 of 10                        PageID 10




 was an agent and employee of Defendant,
                                         Brown Trucking Company and was opera
                                                                              ting the

 2015 Semi Tractor Trailer truck in the scope
                                              of his employment with same. Defendants

 Willie Lee Willis and Brown Trucking Comp
                                          any, are therefore liable to the Plaintiff unde
                                                                                          r the

 doctrine of respondent superior.

                                                                                                       (
        15.     In addition and in the alternative, Defendant
                                                              Willis was operating and had control

of the vehicle with express and/or implied conse
                                                 nt of Defendant Brown Trucking Company.

        1 6.   Each and every one of the above acts of neglig
                                                              ence was a direct, contributing and

proximate cause of the damages sustained by
                                            Plaintiff.



                                                    V.


                             VIOLATION OF STATE STATUTES

       17.     At the time and place of the collision, the follow
                                                                  ing statutes of the State of

Tennessee and were in full force and effect:
              Statutes:


                      Tenn. Code Ann. § 55-8-103. Required
                                                           obedience to traffic law —
                      misdemeanor.


                             It is unlawful and, unless otherwise declared
                                                                            in this Chapter in
                             Chapter 10, parts 1 through 5 of this Title, with
                                                                                respect to
                             particular offenses^ it is a Class C misdemean
                                                                             or for any person to
                             do any act forbidden or fail to perform any act
                                                                              required in this
                             Chapter in Chapter 1 0 of this Title.



               Tenn. Code Ann. § 55-8-136 Drivers to exerc
                                                           ise due care.

                     (b) Notwithstanding any speed limit or zone
                                                                   in effect at the time, or right-
                     of-way rules that may be applicable, every
                                                                driver of a vehicle shall
                     exercise due care by operating the vehicle
                                                                at a safe speed, by maintaining a
                     safe lookout, by keeping the vehicle under prope
                                                                       r control and by devoting



                                                4
Case 2:19-cv-02099-TLP-cgc Document 1-1 Filed 02/08/19 Page 6 of 10                          PageID 11




                         full time and attention to operating the vehicle,
                                                                           under the existing
                        , circumstances as necessary in order to be able
                                                                            to see and to avoid
                          endangering life, limb or property and to see
                                                                          and avoid colliding with any
                          other vehicle or person, or any road sign, guard
                                                                              rail or any fixed object
                          either legally using or legally parked or legall
                                                                           y placed, upon any roadway,
                          within or beside the roadway right-of-way includ
                                                                               ing, but not limited to,
                         any adjacent sidewalk, bicycle lane, shoulder
                                                                           or berm.



         18.    At the time and place of the collision, the follow
                                                                   ing ordinances of Shelby County,

 Tennessee were in full force and effect:


                Code of Shelby County, Tenn. Sec. 24-116
                                                         Duty to fully devote time and
                attention to operating a vehicle.


                It shall be unlawful for a driver of a vehicle
                                                               to fail to devote full time and
                attention to operating such vehicle when such failure
                                                                     , under the then existing
                circumstances, endangers life, limb or property.
                                                                                 —

                Code of Shelby County, Tenn. Sec. 24-117
                                                         Duty to drive at safe speed,
                maintain lookout and keep vehicle under contr
                                                             ol.

               Notwithstanding any speed limit or zone in effect
                                                                 at the time, or right-of-way rules
               that may be applicable, every driver shall:
               (1) Operate his vehicle at a safe speed.
                                                                       .
               (2) Maintain a safe lookout.
               (3) Use due care to keep his vehicle.under contro
                                                                 l.

        19.    Plaintiff would show this Court that Defendants
                                                               , either through their own actions

or vicariously through the actions of Defendant
                                                Willis, at the time of place of the collision, were

in violation of each of the above statutes, and such
                                                     violations constitute negligence per se, and

that it was such negligence, or a combination of
                                                 this negligence with other acts of negligence

herein described, which was the proximate cause
                                                of the injuries and damages alleged in this

Complaint.




                                                 5
Case 2:19-cv-02099-TLP-cgc Document 1-1 Filed 02/08/19 Page 7 of 10                           PageID 12



             20.     As a direct and proximate result of this Defen
                                                                   dant's breach of their duties,

  Plaintiff has been damaged and is entitled to recov
                                                      er compensatory damages, interest and costs

  for Defendant's negligence.


             21.     As a direct and proximate result of Defendants
                                                                    negligence, Plaintiff Nakinji Lewis

  suffered painful and permanent bodily injuries.
                                                  Her injuries will likely cause pain and suffering

 in the future. The injuries suffered by the Plaintiff
                                                       include but are not limited to the following:

 neck, left shoulder, left leg and knee, lower abdom
                                                     inal pain, as well as injuries to her body as a

 whole. Plaintiff Nakinji Lewis is entitled to recov
                                                     er damages for her personal injuries. In this

 regard, Plaintiff is entitled to recover all reasonable
                                                         and necessary medical expenses incurred and

 which she may incur in the future as a result of
                                                  this collision. Plaintiff is also entitled to recov
                                                                                                      er

 for the physical and emotional pain and suffer
                                                ing, lost time from work, property damage, and
                                                                                               all

other incidental damages caused by the Defendants
                                                  ' negligence.

        WHEREFORE, PREMISES CONSIDERED,
                                        Plaintiff prays:

        1.         That proper process issue and be served upon
                                                                Defendants', and that they be

required to appear and answer this Complaint
                                             within the time required by law;

        2.         That Plaintiff Nakinji Lewis be awarded a judgm
                                                                   ent in the amount of Five

Hundred Thousand and no/cents Dollars ($500,000.0
                                                  0) for compensatory damages for her

personal injuries sustained as a result of Defendants
                                                      ' negligence;

       3.          That Plaintiff be awarded such other and further
                                                                    relief to which she is entitled.

PLAINTIFF DEMANDS A TRIAL BY JURY
                                  WHEN THE ISSUES ARE JOINED

HEREIN.




                                                    6
Case 2:19-cv-02099-TLP-cgc Document 1-1 Filed 02/08/19 Page 8 of 10      PageID 13




                                          Respect:      Submitted,




                                          B^¥LIN, BALLIN & FISHMAN, P.C.
                                          Randall J. Fishman, Esq. (7097)
                                          200 Jefferson Avenue, Suite 1250
                                          Memphis, TN 38103
                                          (901) 525-6278


                                          Attorney for Plaintiff




                                     7
               Case 2:19-cv-02099-TLP-cgc Document 1-1 Filed 02/08/19 Page 9 of 10                                                      PageID 14
*.                                                     (CIRCUIT/CHANCERY) COURT OF TENNESSEE
                                                   140 ADAMS AVENUE, MEMPHIS, TENNESSEE 381 03
                                                  FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

                                                             SUMMONS IN CIVIL ACTION
                                                                           2) Lawsuit
          Docket No.                                                           ivorce                           Ad Damnum $


          NAKINJI LEWIS,                                                                     WILLIE LEE WILLIS and
                                                                                             BROWN TRUCKING COMPANY,

                                                                                   VS




                                  Plaintiff(s)                .                                                       Defendant(s)

      TO: (Name and Address of Defendant (One defendant per summons))                                                           Method of Service:
                                                                                                                    [^Certified Mail _
          Brown Trucking Company
                                                                                                                    ^Shelby County Sheriff
          serve: registered agent, Corporation Service Company,
                                                                                                                         ommissioner of Insurance ($)
          2908 Poston Avenue
          Nashville, Tennessee 37203-1312.
                                                                                                                    ^Secretary of State ($)
                                                                                                                    •) Other TN County Sheriff ($)
                                                                                                                        Private Process Server

                                                                                                                        Other
                                                                                                                                ($) Attach Required Fees

      You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court and


      serving a copy of your answerto the Complaint on Randall J. Fishman                                                                  Plaintiffs


      attorney, whose address is 200 Jefferson #1250, Memphis, TN 38103
                   9015256278
     telephone                                    within THIRTY (30) DAYS after this summons has been served upon you, not including the day
      of service. If you fail to do so, a judgment by default may be taken against you for the relief demanded in the Complaint.
                                                                     9 0


                                                                                         Q IpSOUlerk / DONNA RUSSELJL, Clerk and Master
      TESTEDAND ISSUED
                                                                                        By                                                                 , D.C.

                                                                      TO THE DEFENDANT:

     NOTICE; Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:
     Tennessee law provides a ten thousand dollar ($10,000) personal property exemption from execution or seizure to satisfy a judgment. Ifajudgment
     should be entered against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you wish
     to claim as exempt with the Clerk of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless
     it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain
     items are automatically exempt by law and do not need to be listed. These include items of necessary wearing apparel (clothing) for yourself and
     your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible and school books. Should any of these
     items be seized, you would have the right to recover them. If you do not understand your exemption right or how to exercise it, you may wish to seek
     the counsel of a lawyer.


                                      FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 222-2341


     I,                 :/ DONNA RUSSELL     Clerk of the Court, Shelby County, Tennessee, certify this to be a true and accurate copy as filed this

                                 20


                       ! .Clerk / DONNA RUSSELL Clerk and Master             By:                                           ., D.C.
       Case 2:19-cv-02099-TLP-cgc Document 1-1 Filed 02/08/19 Page 10 of 10                                        PageID 15
                                               RETURN OF SERVICE OF SUMMONS                                                              t.




I HEREBY CERTIFY THAT I HAVE SERVEDTHE WITHIN SUMMONS:

By delivering on the             day of                                      ,20.        at                 M. a copy of the summons


and a copy of the Complaint to the following Defendant

at




                                                                              By:
Signature of person accepting service                                                Sherifforotherauthorized person to serve process




                                             RETURN OF NQNJ3ERVICE OF SUM^fiNS


I HEREBY CERTIFY THaT I HAVE NOT SERVEDTHE WITHIN SUMMONS:                                                           /


to the named Defendant _

because                                   .is (are) not to be found in this County after diligent search and inquiry for the following


reason(s):


This                   day of                                 .,20




                                                                               By:
                                                                                     Sherifforotherauthorized person to serve process




                                                                                                                                              t
